Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video data processing, comprising: determining, for encoding or decoding operation, that a differential coding mode used for residual samples is applied to the first chroma video block; performing the operation using the differential coding mode based on the determination, wherein, in the differential coding mode, the bitstream comprises differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals, and wherein an intra prediction mode for the intra prediction is performed in a first direction, and the differential coding mode is performed in a second direction; wherein whether the differential coding mode is applied to the first chroma video block or not is indicated by a first syntax element in the bitstream, wherein the first syntax element also indicates whether the differential coding mode is applied to a second chroma video block of a second chroma component of the video or not, and wherein the second chroma video block corresponds to a block of the first chroma video block.
The reference of Kim et al. (WO 2020/213931 A1) teaches a method of video encoding/decoding where it teaches whether a differential coding mode used for residual samples is applied to the first chroma video block and performing the operation using the differential coding mode based on the determination. It also teaches an intra prediction mode for the intra prediction is performed in a first direction, and the differential coding mode is performed in a second direction. Although Kim et al. teach whether the differential coding mode is applied to the first chroma video block or not is indicated by a first syntax element, but it does not teach that the first syntax element also indicates whether the differential coding mode is applied to a second chroma video block of a second chroma component of the video or not, and wherein the second chroma video block corresponds to a block of the first chroma video block. The reference of Zhang et al. (US PGPub 2017/0366818 A1), in the same field of endeavor, teach that a single syntax element is used to indicate whether differential coding mode is applied to two color components or not, but it does not teach that the first syntax element also indicates whether the differential coding mode is applied to a second chroma video block of a second chroma component of the video or not, and wherein the second chroma video block corresponds to a block of the first chroma video block. As a result, Kim et al. alone or in combination with Zhang et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 15, which is an apparatus claim of the corresponding method claim 1, independent claim 17, which is a CRM claim of the corresponding method claim 1, and independent claim 19, which is another CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485